  Case 2:20-cv-02309-MSN Document 18 Filed 07/14/20 Page 1 of 1                      PageID 40




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


MATTHEW BENHAM,

        Plaintiff,
v.                                                                   No. 2:20-cv-02309-MSN

MATTHEWS AND ASSOCIATES LLC,

        Defendant.


                                          JUDGMENT


JUDGMENT BY COURT. This action came before the Court on Plaintiff’s Complaint (ECF

No. 1), filed April 26, 2020,

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance with the

Stipulation of Dismissal With Prejudice (ECF No. 17), filed July 14, 2020, all claims in this matter

are hereby DISMISSED WITH PREJUDICE. Each party will bear its own costs and attorneys’

fees.


APPROVED:

s/ Mark S. Norris
MARK S. NORRIS
UNITED STATES DISTRICT JUDGE

July 14, 2020
Date
